UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One): x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-32532 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: ASHLAND INC. EMPLOYEE SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: ASHLAND INC. 50 E. RiverCenter Boulevard P.O. Box 391 Covington, Kentucky 41012-0391 Telephone Number (859) 815-3333 Ashland Inc. Employee Savings Plan Financial Statements and Schedule December 31, 2009 and 2008 and for the year ended December 31, 2009 CONTENTS Page Reports of Independent Registered Public Accounting Firm . 3 Audited Financial Statements . Statements of Net Assets Available for Benefits .. 5 Statement of Changes in Net Assets Available for Benefits. 6 Notes to Financial Statements . 7 Schedule * Schedule H; Line 4i – Schedule of Assets (Held at End of Year) 16 * Other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. -2- Report of Independent Registered Public Accounting Firm Tothe Participants and Administrator of the Ashland Inc. Employee Savings Plan In our opinion, the accompanying statement of net assets available for benefits and the related statement of changes in net assets available for benefits present fairly, in all material respects, the net assets available for benefits of the Ashland Inc. Employee Savings Plan(the “Plan”) at December 31, 2009, and the changes in net assets available for benefits for the year then ended in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audit.We conducted our audit of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. Our audit was conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) is presented for the purpose of additional analysis andis not a required part of the basic financial statements but issupplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental scheduleis the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion,is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ PricewaterhouseCoopers LLP Cincinnati, Ohio June 28, 2010 -3- Report of Independent Registered Public Accounting Firm The Administrator Ashland Inc. Employee Savings Plan We have audited the accompanying statement of net assets available for benefits of Ashland Inc. Employee Savings Plan as of December 31, 2008.This financial statement is the responsibility of the Plan's management. Our responsibility is to express an opinion on this financial statement based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statement is free of material misstatement. We were not engaged to perform an audit of the Plan's internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statement, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audit provide a reasonable basis for our opinion. In our opinion, the financial statement referred to above presents fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2008, in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young LLP Cincinnati, Ohio June 22, 2009 -4- ASHLAND INC. EMPLOYEE SAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31 Assets Investments, at fair value Common stock $ $ Shares of registered investment companies Common/collective trust Short-term investment fund Investment contracts Participant loans receivable Receivables Contributions - Receivable for pending transactions - Proceeds from sales of securities Total assets Liabilities Payable for pending transactions - Accrued expenses Total liabilities Net assets available for benefits at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) Net assets available for benefits $ $ See accompanying notes. -5- ASHLAND INC. EMPLOYEE SAVINGS PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Year Ended December 31, 2009 Additions to net assets attributed to: Investment income Dividends $ Interest Net realized and unrealized appreciation in fair value of investments Contributions Participants Employer Rollover Transfers from other plans Total additions Deductions from net assets attributed to: Benefits paid to participants ) Administrative expenses ) Total deductions ) Net change in plan assets Net assets available for benefits, beginning of year Net assets available for benefits, end of year $ See accompanying notes. -6- ASHLAND INC. EMPLOYEE SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2009 NOTE A – DESCRIPTION OF THE PLAN The following description of the Ashland Inc. Employee Savings Plan (Plan) provides only general information.The information in this Note is not a Summary Plan Description or Plan document, as these terms are defined under the Employee Retirement Income Security Act of 1974 (ERISA).Instead, this information merely summarizes selected aspects of the Plan.Read the Summary Plan Description or the Plan document for more information about the Plan.The Plan document controls the terms of the Plan and supersedes any inconsistencies contained herein or in the Summary Plan Description.Ashland Inc. (Ashland), as Plan Administrator, retains all rights to determine, interpret and apply the Plan’s terms to factual matters and matters of law.This retained discretionary authority is more particularly described in the Summary Plan Description and in the Plan document. General The Plan is a contributory, defined contribution plan and covers active regular employees in groups designated by Ashland, the Plan sponsor, as eligible to participate in accordance with Plan documents.The Plan is intended to qualify under sections 401(a), 401(k), and 401(m) of the Internal Revenue Code (IRC), and under section 404(c) of ERISA. Contributions Participants may make pre-tax contributions, pursuant to the terms of the Plan and Section 401(k) of the IRC.The Plan utilizes a safe harbor design under Section 401(k)(12) of the IRC.The Plan does not allow participants to make after-tax contributions.Ashland and its participating subsidiaries also make matching contributions related to participant contributions, subject to applicable limitations in the Plan and IRC.Employees in designated eligible groups may immediately enroll in the Plan, regardless of the amount of company service.However, Ashland’s matching contributions will not begin until the eligible employee completes one year of service. Participants may contribute from 1 to 50 percent of eligible compensation in whole number percentage increments.Excluding catch-up contributions, participants were limited to contributions of $16,500 in 2009.Beginning August 1, 2007, newly hired eligible employees are automatically enrolled in the Plan for a contribution of 5 percent.Employees have the opportunity to elect a different amount before the automatic contributions are withheld.The contributions are invested in the Plan’s default investment option if the employee does not make a different investment election.The default investment option is the Fidelity Freedom Fund that most closely matches the employee’s assumed retirement date, based on the employee’s age at the time of enrollment.The new automatic enrollment rules do not apply to hourly paid employees at the Valvoline Instant Oil Change locations. Eligible employees who are at least age 50 by December 31 can make catch-up contributions in addition to the regular contribution.Catch-up contributions are pre-tax contributions from an eligible participant’s compensation in excess of a plan-imposed limit or the legal pre-tax contribution limit.Therefore, theeligible participant’s contributions must first reach a plan-imposed limit or the legal pre-tax contribution limit before any contributions are characterized as catch-up contributions.These employees may contribute a maximum of $5,500 as catch-up contributions for 2009. -7- ASHLAND INC. EMPLOYEE SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS (continued) NOTE A – DESCRIPTION OF THE PLAN (continued) Contributions (continued) Ashland and its participating subsidiaries contribute up to 5.5 percent of eligible compensation as a matching contribution to a participant’s contributions.The company matching contribution is $1.10 for each $1.00 the participant contributes up to a maximum participant contribution of 5 percent of eligible compensation.Matching contributions are calculated on a payroll by payroll basis and can be made in cash or Ashland common stock, as determined by the company.If matching contributions are made directly to the Plan in common stock, then such contributions shall be invested in the Ashland Common Stock Fund, and can be moved at any point thereafter by the Plan participant.All matching contributions made in cash shall be invested pursuant to the participant’s investment elections thereby mirroring the participant’s contributions.All company matching contributions were made in cash during 2008.While company matching contributions were made in cash during January 2009, matching contributions made to the Plan were in Ashland common stock from February 2009 through December 2009. Plan participants age 45 or older are permitted to transfer a designated portion of their Leveraged Employee Stock Ownership Plan (LESOP) accounts to their accounts in the Ashland Inc. Employee Savings Plan during annual election periods.Amounts subject to this election in the LESOP are transferred to the Ashland Inc. Common Stock Fund account in the Plan of electing participants.Those participants can then transfer the amounts from the Ashland Inc. Common Stock Fund to other investment options in the Plan.During 2009 and 2008, respectively, 230,999 and 44,592 shares of Ashland Inc. Common Stock were transferred from the LESOP accounts of the electing participants to their corresponding Ashland Inc. Common Stock Fund accounts in the Plan. Participants direct the investment of their contributions into various investment options offered by the Plan.Such investment options can be changed at the discretion of the Plan Administrator. Effective November 1, 2008, the Plan was amended designating the Ashland Common Stock Fund investment option as an employee stock ownership plan (ESOP).The ESOP component of the Plan allows dividends paid on Ashland common stock held in the fund to be passed through to participants and beneficiaries.Participants and beneficiaries may elect to have the dividends passed through and paid to them or to have the dividends reinvested.If a participant or beneficiary fails to make an affirmative election, the default is to reinvest the dividends.Dividends that are reinvested and paid into the Ashland Inc. Common Stock Fund are allocated proportionately to participants and beneficiaries on the basis of each participant’s and beneficiary’s investment in the fund and used to purchase additional units in the Ashland Inc. Common Stock Fund.Amounts allocated to the portion of the Plan that is an ESOP may still be exchanged to other investments in the Plan and other investments in the Plan may be exchanged into the ESOP component of the Plan. Vesting The Plan provides for immediate vesting of all employer and employee contributions regardless of the employee’s length of participation in the Plan or service with the employer.However, to preserve the qualified status of the Plan with the IRS, there are certain restrictions on the employee’s right to withdraw contributions and any earnings thereon while actively employed by Ashland or its subsidiaries.If a participant or beneficiary entitled to a benefit cannot be located, the vested benefit is forfeited.However, if such a participant or beneficiary makes a proper claim prior to the termination of the Plan, the forfeited benefit shall be restored in an amount equal to the amount forfeited, unadjusted for any gains or losses. -8- ASHLAND INC. EMPLOYEE SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS (continued) NOTE A – DESCRIPTION OF THE PLAN (continued) Participant Loans Any participant can obtain a loan from the Plan for any reason and may hold up to 2 loans at any one time.Loans cannot exceed the lesser of (a) 50 percent of the participant’s account balance or (b) $50,000 reduced by the difference between the highest outstanding loan balance during the 12 months before the loan and the actual balance on the date of the loan.Participants’ plan accounts will be security for the loan.Loans must be repaid within 5 years in equal installment amounts determined by the Plan sponsor.Loan interest compounds monthly at an annual rate equal to the prime rate on the last business day of the month before the loan is made plus 1 percent.Interest on the loan will be credited to the participant’s account as the loan is repaid as investment earnings.The loan repayments and the interest payments are then invested among the Plan investment options in the same percentage as the participant’s contributions. Payments of Benefits Participants may withdraw a certain portion of their account while employed.The portion that can be withdrawn depends upon whether the employee is age 59-½ and the source of funds.Only one such withdrawal is allowed in any 12 month period and the withdrawal cannot exceed the current value of the total account. Upon termination of employment, the participant, or beneficiary in the event of death, may receive the entire value of the account in either a lump sum payment or installments paid monthly, quarterly, or annually over a limited period of time.If the total value of the account is $1,000 or less, the value of the account will be distributed in a lump sum without the participant’s consent.Benefits are recorded when paid. Plan Termination Although it has not expressed any intention to do so, Ashland reserves the right, at its sole discretion, to amend, suspend, modify, interpret, discontinue or terminate the Plan or change the funding method at any time without the requirement to give cause or consideration to any individual, subject to the provisions set forth in ERISA.No accounting treatment or funding of the Plan shall be deemed evidence of an intent to limit in any way the right to amend or terminate the Plan. NOTE B – SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The financial statements have been prepared on the accrual basis of accounting.The majority of costs and expenses of administering the Plan are paid by Ashland, except that loan initiation and maintenance fees, short term redemption fees and overnight charges are paid by participants.Investment management fees are paid to the investment managers from their respective funds.The preparation of the financial statements and accompanying notes in conformity with U.S. generally accepted accounting principles requires the Plan’s management to make estimates and assumptions that affect the amounts reported.Actual results could differ from those estimates. -9- ASHLAND INC. EMPLOYEE SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS (continued) NOTE B – SIGNIFICANT ACCOUNTING POLICIES (continued) Basis of Presentation (continued) Investment contracts held by a defined-contribution plan are required to be reported at fair value. However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the plan. The Statement of Net Assets Available for Benefits presents the fair value of the investment contracts as well as the adjustment of the fully benefit-responsive investment contracts from fair value to contract value. The Statement of Changes in Net Assets Available for Benefits is prepared on a contract value basis. Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date.Net appreciation includes the Plan’s gains and losses on investments bought and sold as well as held during the year.Pending transactions represent investment trade activity that has not settled at December 31.This activity is presented as “Receivable for pending transactions” and “Payable for pending transactions” on the statement of net assets available for benefits. New Pronouncements In May 2009, the Financial Accounting Standards Board (FASB) issued guidance related to subsequent events (Accounting Standards Codification (ASC) 855 Subsequent Events) which requires entities to record and disclose events or transactions that occur after the balance sheet date but before financial statements are issued or are available to be issued.This guidance was effective for the Plan in2009 and did not have an impact on the Financial Statements. In July 2009, the FASB issued guidance now codified as ASC 105-10 “The FASB Accounting Standards Codification™ and the Hierarchy of Generally Accepted Accounting Principles,” which identifies the sources of accounting principles and the framework for selecting the principles used in preparation of financial statements.ASC 105-10 establishes The FASB Standards Codification™ and interpretative releases of the SEC as the only sources of authoritative U.S. GAAP.This statement is effective for the Plan and will affect any references made to authoritative U.S. GAAP standards in future filings. NOTE C – FAIR VALUE MEASUREMENTS The Plan adopted Financial Accounting Standards Board Accounting Standards Codification (ASC) 820, Fair Value Measurements and Disclosures, as of January 1, 2008. The adoption of ASC 820 did not have a material impact on the Plan’s fair value measurements. ASC 820 establishes a framework for measuring fair value. That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value, summarized below: Level 1 – Quoted prices in active markets for assets identical to the securities to be valued. If a Level 1 input is available, it must be used. Level 2 – Inputs other than quoted prices that are observable for securities, either directly or indirectly. Examples include matrix pricing utilizing yield curves, prepayment speeds, credit risks, etc.; quoted prices for similar assets in active markets; and input derived from observable market data by correlation or other means. Level 3 – Inputs to the valuation methodology are unobservable and significant to the fair value measurement. -10- ASHLAND INC. EMPLOYEE SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS (continued) NOTE C – FAIR VALUE MEASUREMENTS (continued) A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.The following table sets forth by level, within the fair value hierarchy, the Plan’s investment assets at fair value as of December 31, 2009: Level 1 Level 2 Level 3 Total Money Market Fund $
